DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).
Claims 6-8 are directed towards features relating to the fastening assembly.  The disclosure does not include sufficient information relating to the fastening assembly. Is the fastening assembly usable on all or some of the six disclosed pockets? Where would the fastening assembly be located/oriented relative to the stroller and other claimed components? How would the fastening assembly accommodate the claimed opening? Additionally, the figures do not provide any insight to these questions as Figs. 3 and 4 do not show the fastening assemblies installed on the stroller. The claimed fastening assembly is only disclosed conceptionally without any details regarding their implementation on the claimed stroller.  Because the patent specification fails to describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, the claims are found to not satisfy the written description requirement. The Applicant fails to show possession of the claimed invention because the Applicant has not sufficiently described the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. See MPEP 2163 and 2173.05(g).


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites: “a soft component at least partially covering the stroller frame and the seat frame; and an accommodating component connected to a side of the soft component”.  It is understood that the disclosure includes six accommodating components (each denoted as reference numeral 13).  Because subsequent dependent claims include limitations relating to specific accommodating components, is believed that the Applicant intends for claim 1 to be generic and encompass all disclosed accommodating components. It is unclear how the disclosed accommodating components read on the above recitation. Specifically, the soft component(s) corresponding to the four accommodating components located on the bottom basket (14) do not appear to at least partially cover the stroller frame and the seat frame, as claimed.  In what way does the soft component (111) of the lower basket (14) at least partially cover the stroller frame and the seat frame?   Because the basket is located below the seat frame, those having ordinary skill in the art would not readily understand how the soft component (111) of the lower basket covers the seat frame. 

Claims 6-8 are directed towards features relating to the fastening assembly.  The disclosure does not include sufficient information relating to the fastening assembly, as discussed above.  Due to the lack of detail regarding the fastening assembly, a clear-cut understanding of the scope of the subject matter embraced by claims 6-8 is not reasonably attainable, and the claims are thus found to be indefinite.
Further regarding claim 8, the buckle components are not understood. A buckle is known in the art to be a component attached to a strap, but not straps are shown or disclosed. As such, it appears that the disclosure may be relying on an unconventionally structured buckle, however the lack of description would prevent those having ordinary skill in the art from understanding this term within the context of the present application.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makoski (US 4,824,168).

Regarding claim 1, Makoski teaches:  a child stroller comprising: 
a stroller frame (see frame elements in Fig. 4); 
a seat frame (80, 82) disposed on the stroller frame; 
a soft component (including elements 20, 42, 44) at least partially covering the stroller frame and the seat frame; and 
an accommodating component (see elements 61, 62, 63, 64) connected to a side of the soft component, an accommodating pocket being formed between the accommodating component and the soft component for accommodating an object, an opening being formed on a side of the accommodating pocket (see column 4, lines 20-41 and Fig. 4).
Relevant elements are best shown in Figs. 1 and 4. 

Regarding claim 4, Makoski further teaches: wherein the accommodating component is disposed behind a seatback portion (82) of the seat frame or disposed beside a bottom basket of the stroller frame. See Fig. 4. 

Regarding claim 5, Makoski further teaches: wherein the opening is formed on an upper portion of the accommodating pocket. See Fig. 4.

Regarding claim 9, Makoski further teaches: wherein the soft component and the accommodating component are fixedly connected to each other by stitching. See column 4, lines 20-41.

Regarding claim 10, Makoski further teaches: wherein the accommodating component is made of cloth. See column 4, lines 20-41.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodtz (US 2,797,743).

Regarding claim 1, Rodtz teaches:  a child stroller comprising: 
a stroller frame (see frame elements in Figs. 4, 5); 
a seat frame (R) disposed on the stroller frame; 
a soft component (10) at least partially covering the stroller frame and the seat frame; and 
an accommodating component (see the strap extending around the back of the seat frame R in Fig. 3) connected to a side of the soft component, an accommodating pocket being formed between the accommodating component and the soft component for accommodating an object, an opening being formed on a side (the upper and lower sides) of the accommodating pocket. 
Relevant elements are best shown in Figs. 3, 4. 

Regarding claim 2, Rodtz further teaches: wherein the accommodating component is disposed beneath a seat portion of the seat frame. See the accommodating component indicated in phantom in Fig. 5. 

Regarding claim 3, Rodtz further teaches: wherein the accommodating component comprises a first side (right side), a second side (left side), a third side (top side) and a fourth side (bottom side), the first side and the second side are opposite to each other, the third side and the fourth side are opposite to each other and adjacent to the first side and the second side, the first side and the second side are connected to the soft component, and the third side and the fourth side are separated from the soft component to form the opening. See Fig. 3. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6-8, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Makoski, as applied above, in further view of Wittke-Kothe (US 2009/0180715).

Regarding claim 6, Makoski fails to disclose the fastening assembly, as claimed. Wittke-Kothe teaches:  a fastening assembly (10; see Fig. 1) disposed on the accommodating component and adjusting a size of the accommodating pocket. See also [0039]. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the accommodating component from Makoski with a fastening assembly, as suggested by Wittke-Kothe; the motivation being: for enabling the selective expansion of the accommodating component, for easier access to items stored. 

Regarding claim 7, the combination further teaches: wherein the fastening assembly is a zipper assembly, the zipper assembly comprises a first locking portion and a second locking portion, and the first locking portion and the second locking portion are arranged in a V shape. See Fig. 1 and [0039] from Wittke-Kothe. 

Regarding claim 8, the combination further teaches: wherein the fastening assembly comprises a first buckle component and a plurality of second buckle components, the plurality of second buckle components are spaced from each other, and the first buckle component is for engaging with one of the plurality of second buckle components for adjusting the size of the accommodating pocket. Buckles are suggested by Wittke-Kothe as an alternative to the shown zipper. The number and placement of buckles on the accommodating component is a mere design choice, yielding predictable results, and are within the skill of those having ordinary skill in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403. The examiner can normally be reached 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMA K FRICK/            Primary Examiner, Art Unit 3618